—Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that the showup identification made 10 to 15 minutes after the incident and in its immediate vicinity was unduly suggestive (see, People v Duuvon, 77 NY2d 541, 545; People v Love, 57 NY2d 1023; People v Hendrick, 192 AD2d 1100, lv denied 82 NY2d 755). The challenge of defendant in his pro se supplemental brief to his prosecution by the Wayne County District Attorney was forfeited by defendant’s plea of guilty to a reduced charge (see, People v Prescott, 66 NY2d 216, 218, cert denied 475 US 1150; People v Black, 185 AD2d 609; People v Bump, 103 AD2d 974, 975). (Appeal from Judgment of Wayne County Court, Parenti, J. — Assault, 1st Degree.) Present — Pine, J. P., Lawton, Wesley, Davis and Boehm, JJ.